Title: To Benjamin Franklin from William Franklin, 24 December 1774
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Philada. Decr. 24th. 1774
I came here on Thursday last to attend the Funeral of my poor old Mother who died the Monday Noon preceeding. Mr. Bache sent his Clerk Express to me on the Occasion, who reached Amboy on Tuesday Evening, and I set out early the next Morning, but the Weather being very severe, and snowing hard, I was not able to reach here till about 4 o’Clock on Thursday Afternoon, about half an Hour before the Corpse was to be moved for Interment. Mr. Bache and I followed as Chief Mourners, Your old Friend H. Roberts and several other of your Friends were Carriers, and a very respectable Number of the Inhabitants were at the Funeral. I don’t mention the Particulars of her Illness, as you will have a much fuller Account from Mr. Bache than I am able to give. Her Death was no more than might be reasonably expected after the paralytic Stroke she received some Time ago, which greatly affected her Memory and Understanding. She told me, when I took Leave of her, on my Removal to Amboy, that she never expected to see you unless you returned this Winter, for that she was sure she should not live till next Summer. I heartily wish you had happened to have come over in the Fall, as I think her Disappointment in that respect preyed a good deal on her Spirits.
I received, by Mr. Bingham, your two Favors of the 13th. and 15th. of October, also one dated Novr. 1. enclosed to Mr. Bache by the Packet.
It gives me great Pleasure to find that you have so perfect an Enjoyment of that greatest of Blessings, Health. But I cannot help being concerned to find that notwithstanding you are sensible that you “cannot in the course of Nature long expect the Continuance of it,” yet you postpone your Return to your Family. If there was any Prospect of your being able to bring the People in Power to your Way of Thinking, or of those of your Way of Thinking’s being brought into Power, I should not think so much of your Stay. But as you have had by this Time pretty strong Proofs that neither can be reasonably expected and that you are look’d upon with an evil Eye in that Country, and are in no small Danger of being brought into Trouble for your political Conduct, you had certainly better return, while you are able to bear the Fatigues of the Voyage, to a Country where the People revere you, and are inclined to pay a Deference to your Opinions. I wonder none of them, as you say, requested your Attendance at the late Congress, for I heard from all Quarters that your Return was ardently wish’d for at that Time, and I have since heard it lamented by many that you were not at that Meeting, as they imagined had you been there you would have framed some Plan for an Accommodation of our Differences that would have met with the Approbation of a Majority of the Delegates, tho’ it would not have coincided with the deep Designs of those who influenced that Majority. However mad you may think the Measures of the Ministry are, yet I trust you have Candor enough to acknowledge that we are no ways behind hand with them in Ins[tances] of Madness on this Side the Water. However, it [is] a disagreeable Subject, and I’ll drop it.
I shall do what lies in my Power to have Mr. Wilmot’s Account paid. The Assembly are to meet on the 11th. of next Month.
I wrote a long Letter to you lately and enclosed it to Secry. Pownall by the Packet, wh[ich I] hope will get safe to hand. In that I told you I [was] anxious to have Temple bred to the Law, and wished to have him sent for a Year or two to the New York College. I hope to see you and him in the Spring, and that you will spend some Time with me at Amboy, where I am now happily settled in a very good House and shall always have an Apartment at your Service.

I shall do our Kinsman Foulger all the Service in my Power. Mr. Westley, I expect, will call on me soon, on his Return from Schenectady, when I shall pay your Draft in his Favour. I have but just heard of this Vessel’s Departure and have it not in my Power to add more than that I am ever, Honoured Sir, Your dutiful Son
Wm: Franklin
(No Copy)
 
Addressed: To / Doctor Benjamin Franklin
Endorsed: W. Franklin  Dec. 1774
